1
2
3
4
5
6                           UNITED STATES DISTRICT COURT
7                          SOUTHERN DISTRICT OF CALIFORNIA

8
      OAKLEY, INC.,                                  Case No.: 18cv2609-LAB (KSC)
9
                                    Plaintiff,
10                                                   ORDER GRANTING JOINT MOTION
      v.                                             TO DISMISS [Dkt. 27]
11    ELITE TEK, et al.,
12                              Defendants.
13
14         The parties’ joint motion to dismiss is GRANTED.        Dkt. 27.   This action is
15   DISMISSED WITH PREJUDICE, with each party to bear its own costs and fees.
16         IT IS SO ORDERED.
17   Dated: October 28, 2019
18                                               Hon. Larry Alan Burns
                                                 Chief United States District Judge
19
20
21
22
23
24
25
26
27
28
                                                 1
                                                                           18cv2609-LAB (KSC)
